Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Better Sunrise Corporation,
Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-12-638
Decision No. CR2628

Date: September 28, 2012

DECISION

Petitioner, Better Sunrise Corporation (Better Sunrise), applied for enrollment in the
Medicare program, but, according to the Centers for Medicare & Medicaid Services
(CMS), it was not capable of providing the services listed on its application. The
Medicare contractor, acting on behalf of CMS, therefore denied the application.
Petitioner now appeals, and CMS has moved for summary judgment.

For the reasons discussed below, I grant CMS’s motion.

Background

On July 27, 2011, Petitioner applied to the Medicare program as an independent
diagnostic testing facility (IDTF). In its enrollment application, Petitioner indicated that
it would provide certain types of sleep studies and polysomnography that must be
performed at the testing facility. CMS Ex. 1; see CMS Ex. 7 at 10. The Medicare
contractor, Wisconsin Physicians Service Insurance Corporation, denied the enrollment
application, finding that Better Sunrise did not qualify as an IDTF, because it was not
capable of performing the studies listed in its application. CMS Ex. 9.
Petitioner sought reconsideration. In a decision dated April 2, 2012, a contractor hearing
officer affirmed the denial. CMS Ex. 10. Petitioner timely appealed.

CMS moves for summary disposition. With its motion, CMS submits ten exhibits (CMS
Exs. 1-10).

As discussed below, Petitioner did not comply with my pre-hearing order. It belatedly
submitted its response to CMS’s motion (P. Br.), along with seven exhibits (P. Exs. 1-7).

Discussion

I Because no good cause justifies Petitioner’s failure to comply
with my prehearing order or its failure to respond timely to
CMS’s motion, it is subject to sanction under 42 C.F.R.

§ 498.69(b)(2).'

In a pre-hearing order, dated May 2, 2012, I directed the parties to file their prehearing
exchanges (exhibits, witness lists and declarations, pre-hearing briefs). My order also
gave a nonmoving party 30 days in which to respond to motions for summary disposition
and explicitly warned that I might impose the sanctions authorized by section
1128A(c)(4) of the Social Security Act if a party failed to comply with my order.
Acknowledgment and Initial Prehearing Order at 2, 5, 9 (4 1, 2, 8, 11, 22).? Among
other sanctions, section 1128A(c)(4) allows me to dismiss the action or enter a default
judgment.

CMS filed its submissions, including its motion for summary disposition, on June 5,
2012, as ordered. Petitioner, however, did not comply with my order; it did not file its
pre-hearing exchange on or before the July 10, 2012 due date. Nor did it respond to
CMS’s motion within 30 days of receipt.

On July 23, 2012, I issued an order to show cause why this case should not be dismissed.
In that order I warned that, unless Petitioner showed good cause for its disregard of my
pre-hearing order, I would dismiss the case pursuant to 42 C.F.R. § 498.69(b)(2).

Petitioner responded in a submission dated August 2, 2012, received in this office on
August 3, 2012. In that submission, Petitioner says that, late in the afternoon on July 3,
its counsel left a message for CMS counsel, hoping to amend its application and thus

' My findings of fact/conclusions of law are set forth, in italics and bold, in the discussion
captions of this decision.

> My order is more generous to the nonmoving party than the regulations, which allow a
party just 20 days to respond to a motion. 42 C.F.R. § 498.17(b).
resolve the matter without pursuing an appeal. July 4 was, of course, a holiday, and the
weekend intervened, so the attorneys did not speak until the morning of July 9.
Dissatisfied with CMS’s ultimate response, Petitioner then decided to pursue the appeal,
but did not request additional time in which to file its submissions or otherwise inform
this office of its plans. P. Resp. to Order to Show Cause at 2.7

Petitioner thus deliberately ignored my order and missed the deadline for responding to
CMS’s motion. Adhering to deadlines is particularly important in enrollment appeals,
such as this, because the regulations impose such strict and unforgiving timeframes. My
decision must be issued within 180 days from the date the appeal was filed; the
regulation does not provide for exceptions or extensions. 42 C.F.R. § 498.79.

Moreover, that Petitioner hoped to resolve the matter by means other than this appeal
does not constitute good cause. Quality Total Care, LLC. d/b/a The Crossings, DAB No.
2242 (2009) (engaging in informal efforts to resolve a dispute and requesting a hearing
are not mutually exclusive alternatives); Hillcrest Healthcare, L.L.C., DAB No. 1879
(2003) (election to resolve dispute by other means does not excuse failure to file a timely
hearing request).

I. In the alternative, CMS is entitled to summary disposition
because the undisputed evidence establishes that Petitioner
lacked the space and equipment necessary to conduct the
attended, in-facility sleep studies listed in its application.

Summary Judgment. The Departmental Appeals Board has, on multiple occasions,
discussed the well-settled principles governing summary judgment. See, e.g.,
1866I1CPayday.com, L.L.C., DAB No. 2289, at 2-3 (2009). Summary judgment is
appropriate if a case presents no genuine issue of material fact, and the moving party is
entitled to judgment as a matter of law. 1866/CPayday, DAB No. 2289, at 2; Illinois
Knights Templar Home, DAB No. 2274, at 3-4 (2009), and cases cited therein.

* CMS points out other problems with Petitioner’s assertions. First, when Petitioner’s
counsel contacted CMS counsel, she had not even filed an appearance in this case.
Second, although she suggests that she filed an appearance and other submissions on July
20 (still well after the date they were due), neither this office nor CMS received any such
submissions. Finally, Petitioner had ample opportunities to amend its application while
the application was pending and after its denial. In fact, the contractor explicitly offered
Petitioner the opportunity to correct its deficiencies and to establish its eligibility, but the
applicant did not do so. CMS’s Reply to Petitioner’s Response to Order to Show Cause
(August 8, 2012); see CMS Ex. 5 at 8-9; CMS Ex. 6; CMS Ex. 9 at 2.
The moving party may show the absence of a genuine factual dispute by presenting
evidence so one-sided that it must prevail as a matter of law, or by showing that the non-
moving party has presented no evidence “sufficient to establish the existence of an
element essential to [that party’s] case, and on which [that party] will bear the burden of
proof at trial.” Livingston Care Ctr. v. Dep’t of Health & Human Services, 388 F.3d 168,
173 (6th Cir. 2004) (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 323-24 (1986)). To
avoid summary judgment, the non-moving party must then act affirmatively by tendering
evidence of specific facts showing that a dispute exists. Matsushita Elec. Indus. Co. v.
Zenith Radio Corp., 475 U.S. 574, 586 n.11 (1986); see also Vandalia Park, DAB No.
1939 (2004); Lebanon Nursing & Rehab. Ctr., DAB No. 1918 (2004).

Program requirements. To enroll in the Medicare program, a prospective provider or
supplier must submit an enrollment application, which, in this case, was form CMS-855.
CMS Ex. 1. The application must include accurate responses, and the applicant must
submit all requested documentation. 42 C.F.R. § 424.510(d)(1) and (2). A prospective
IDTF must certify that it meets the standards and related requirements listed in 42 C.F.R.
section 410.33(g). If it fails to meet even one of those standards, its application will be
lenied. 42 C.F.R. § 410.33(h).

Among the requirements of section 410.33(g), the prospective IDTF must enroll for “any
iagnostic testing services that it furnishes to a Medicare beneficiary.” 42 C.F.R.
410.33(g)(16). It must maintain a physical facility, and that facility must “contain
space for equipment appropriate to the services designated on the enrollment application
and] facilities for . . . adequate patient privacy accommodations... .” 42 C.F.R.
410.33(g)(3)(i). The supplier is exempt from the privacy accommodations requirement
it provides its services remotely. 42 C.F.R. § 410.33(g)(3)(ii).

nm

eo

Application of law to undisputed facts. Here, the parties agree that on July 27, 2011,
Petitioner filed its Medicare application. In that application, it listed, by CPT (Common
Procedural Terminology) Code, the tests that it would perform: 95806, 95810, 95811.
CMS Ex. | at 33; P. Br. at 4. Published by the American Medical Association, the CPT
codes describe medical, surgical, and diagnostic services in order to communicate
uniform information about those services and procedures. The codes are widely used by
insurers, including the Medicare program, to determine reimbursement.

Sleep medicine services include diagnostic procedures that evaluate patients for a variety
of sleep disorders using in-laboratory and portable technology. The procedure codes
listed in Petitioner’s application all describe services that include recording, interpretation
of results, and reporting. Two of the procedure codes listed — 95810 and 95811 —
describe “polysomnography,” sleep tests that involve “continuous, simultaneous,
recording of physiological parameters for a period of at least 6 hours that is performed in
a sleep laboratory and attended by a technologist or qualified health care professional.”
The parameters measured must include “‘a frontal, central, and occipital lead of EEG,
submental EMG lead[,] and a left and right EOG” plus at least four additional parameters
(ECG, nasal and/or oral airflow, respiratory effort, oxyhemoglobin saturation, bilateral
anterior tibialis, EMG).* American Medical Association, Current Procedural
Terminology, 4th ed. at 507-09 (2012) (emphasis added); see CMS Ex. 8 at 1-2 (NCD
(National Coverage Determinations) Manual, Pub. No. 100-3, 240.4.1 (designating tests
that meet these criteria as “Type r)).

CPT 95806, on the other hand, describes an “unattended” sleep study that records heart
rate, oxygen saturation, respiratory airflow, and respiratory effort. American Medical
Association, Current Procedural Terminology, 2012 at 508.

According to the CPT, “attended” means that a technologist or qualified health care
professional is “physically present,” which means that he/she is within “sufficient
proximity” to “physically respond to emergencies, to other appropriate patient needs or to
technical problems at the bedside . . . throughout the recording session.” Id. at 507.
“Unattended” means that the technologist or qualified health care professional is not
physically present with the patient during the recording session. Jd. at 508. If the site of
the service is distant from the monitoring center, it is considered “remote” (as opposed to
on-site), and neither a technologist nor qualified healthcare professional is physically
present at the testing site. Id. at 508.

Medicare reimbursement rules incorporate the CPT definitions. See CMS Ex. 7 (Local
Coverage Determination (LCD) L31082°); CMS Ex. 8 (NCD Pub. No. 100-02, 240.4.1).
They allow reimbursement for sleep studies and polysomnography performed in a
“facility based sleep study laboratory and not in the home or mobile facility.” CMS Ex. 7
at 10. An attendant must be physically present and able to intervene, if necessary. CMS
Ex. 7 at 1, 2, 3, 10; CMS Ex. 8 at 2.

Although Medicare may sometimes pay for home-testing, those tests generally fall under
different procedure codes, G0398, G0399, and G0400, and are reimbursed at a
substantially lower rate. CMS Ex. 6; CMS Ex. 7 at 5-6.

+ An EEG (electroencephalogram) measures and records the brain’s electrical activity.
An EMG (electromyograph) measures the electrical activity of muscles. EOG
(electrooculography) measures the resting potential of the retina.

* An NCD is the Secretary of HHS’s determination as to “whether or not a particular item
or service is covered nationally” by Medicare. 42 U.S.C. § 1395ff(f)(1)(B).

° An LCD is a determination by the Medicare contractor that a particular item or service
is covered and applies in the area administered by the contractor. 42 U.S.C.

§ 1395ff(£)(2)(B).
Better Sunrise occupies a space of about 150 square feet. It has no sleep-room, no bed,
nor other equipment necessary for in-facility testing. CMS Ex. 3 at 2,5. The parties
agree that the patient remains in his/her home during the test. A Better Sunrise employee
takes equipment, including a video camera, to the residence and hooks it up. The sleep
study technologist remains in the facility and monitors the test remotely, by means of a
laptop computer. When the test is complete, an employee retrieves the equipment and
returns it to the facility. CMS Ex. 3 at 5; P. Br. at 7. If technical or other problems arise
(which seems to occur with some frequency), the “attending” technologist leaves the
facility, travels to the patient’s home, makes the necessary corrections, and returns to the
facility to continue monitoring the test. P. Ex. 1; P. Br. at 5.

I note first that Petitioner has not come forward with evidence of specific facts showing
that a dispute exists. Rather, based on the undisputed facts, Petitioner argues that its
sleep studies are “attended, in-facility studies,” because the monitoring technologist
remains in the facility, watching the patient in real time on a computer monitor, and, “can
intervene if needed.” P. Br. at 5-6. But this argument does not establish that a material
fact is in dispute. Whether this undisputed situation means that the facility is able to
perform the tests listed in its application -the dispositive issue here- is a question of law,
not of fact. This case can therefore properly be resolved on summary disposition.

Based on the undisputed facts, Petitioner is obviously incapable of performing the sleep
studies listed in its application — CPT codes 95810 and 95811. “In-facility” means that
both patient and technologist must be in the facility. Better Sunrise’s patients receive its
services at their residences, which the CPT defines as a “remote” location. American
Medical Association, Current Procedural Terminology, 2012 at 508. The sleep study is
not “attended” by the sleep technologist if he/she is not present in the same building and
able to physically respond to the patient’s needs throughout the recording session. Jd. at
507. Where the technologist has to leave the facility and travel to a different location in
order to respond, he cannot be considered “in attendance.” Moreover, as Better Sunrise’s
“intervention log” shows, it is not unusual for the sleep technologist to lose contact with
the patient — sensors fall off or are removed or disconnected from the amplifier box,
internet signals are lost. P. Ex. 1. During these periods, the sleep technologist has no
contact with the patient.

Conclusion

Without good cause, Petitioner disregarded my prehearing order, interfering with the
speedy and orderly conduct of these proceedings, and is therefore subject to sanction
under section 1128A(c)(4) of the Act. I may therefore dismiss its appeal or enter a
default judgment against it. In the alternative, CMS is entitled to summary disposition,
because the undisputed evidence establishes that Better Sunrise lacked the space and
equipment necessary to conduct the attended, in-facility sleep studies listed in its
Medicare enrollment application. I therefore grant CMS’s motion.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

